UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6644


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JOSE JUAN ORGANES-ESPINO, a/k/a Johnny Organes, a/k/a Johnny Two Braids,
a/k/a Paisa,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. William L. Osteen, Jr., Chief District Judge. (1:09-cr-00263-WO-1)


Submitted: September 12, 2017                               Decided: November 17, 2017


Before MOTZ, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jose Juan Organes-Espino, Appellant Pro Se. Sandra Jane Hairston, Acting United States
Attorney, Robert Michael Hamilton, Angela Hewlett Miller, Assistant United States
Attorneys, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jose Juan Organes-Espino appeals the district court’s order denying his motion for

a sentence reduction under 18 U.S.C. § 3582(c)(2) (2012), in which he sought the benefit

of Amendment 782, and the order denying his motion for reconsideration. The district

court correctly concluded that Organes-Espino is not eligible for a sentence reduction under

Amendment 782 and, therefore, did not abuse its discretion in denying the motions. See

United States v. Muldrow, 844 F.3d 434, 437 (4th Cir. 2016). Accordingly, we affirm.

United States v. Organes-Espino, No. 1:09-cr-00263-WO-1 (M.D.N.C. June 28, 2016 &

May 8, 2017). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               AFFIRMED




                                             2